WALKER, Circuit Judge.
In their facts and in the questions raised therein, these two cases are so far like the ease of International-Great Northern R. Co. et al. v. Binford, Sheriff, etc., et al., 10 F.(2d) 496, just decided by this court (United States Circuit Court of Appeals, 5th Circuit, present term), that the opinion rendered in the cited case sufficiently indicates the grounds relied on to support the conclusion reached that the decrees in these two cases should be affirmed.
Those decrees are affirmed.